Citation Nr: 0407786	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-20 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee.  

2.  Entitlement to service connection for osteoarthritis of 
the left knee.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a pilonidal cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's claims 
for service connection for right and left knee osteoarthritis 
and a pilonidal cyst.  The veteran filed a notice of 
disagreement in June 2002.  The RO issued a statement of the 
case in November 2002 and received the veteran's substantive 
appeal in December 2002.  

The veteran's claim for service connection for a pilonidal 
cyst was previously denied by a RO decision in March 1999.  
The veteran was advised of the decision in April 1999 but did 
not initiate an appeal.  As a result, the April 1999 decision 
denying service connection for a pilonidal cyst is final.  
38 U.S.C.A. § 7105.  

Thus, as to this claim, new and material evidence is needed 
to reopen the claim.  38 U.S.C.A. § 5108.  In February 2002, 
the RO denied the claims on the merits.  Notwithstanding the 
RO's action in February 2002, the Board must decide whether 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for a pilonidial cyst.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996).  Moreover, given the holding in Jackson, 
the Board has a jurisdictional responsibility to consider 
whether it is proper for the veteran's claims to be reopened, 
and whether there is no prejudice to the veteran's ability to 
present his case when the Board addresses the issue of 
whether the claims should be reopened rather than addressing 
the reopened claims on the merits.  See Jackson v. Prinicipi, 
265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has 
recharacterized the issue regarding the pilonidial cyst as 
listed on the cover page of this decision.  

As it pertains to these claims the veteran testified during 
hearing at the RO in January 2003.  A transcript of the 
proceeding is of record.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.

REMAND

The veteran contends that right and left knee osteoarthritis 
and a pilonidal cyst on his lower back are the result of an 
injury in service.  Specifically, he contends that he fell 
while negotiating an obstacle course during training at Camp 
Chaffee, Arkansas in the Spring of 1952.  He contends that 
the cyst was surgically excised at Camp Chaffee.  The 
veteran's service medical records are unavailable and 
presumed to have been destroyed in a fire at the National 
Personnel Records Center in 1973.  

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is applicable to this 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  This liberalizing law is applicable 
to this claim because it is currently pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

The VCAA notice letter, to be consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
give us everything you've got pertaining to your claims.  
Accordingly, on remand, the RO must send him a letter 
advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, and a request that the veteran provide any 
evidence in his possession that pertains to his claims.  

After providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence, not already of 
record, for which the veteran provides sufficient information 
and, if necessary, authorization, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2003).

As it pertains to the claims for service connection for right 
and left knee osteoarthritis, treatment records submitted in 
connection with the claim indicate that the veteran may have 
sustained post-service injuries to the knees.  In this 
regard, during a September 1993 orthopedic examination from 
the Scott Orthopedic Center, the veteran reported that he had 
cellulitis in his right leg in 1988.  The veteran thought 
that this caused his right leg and right knee pain.  X-rays 
showed severe degenerative arthritis of both the right and 
left knees.  During a June 1993 Railroad Disability and 
Physical, the veteran reported that in 1988 he struck his leg 
on a pipe and subsequently developed an infection of his 
right leg.  Review of his systems was remarkable for joint 
pain in both of his knees.  

Additionally, the Board notes that the veteran was last 
afforded a VA examination of his knees in October and 
November 2000.  It does not appear that the VA examiner 
reviewed or considered the treatment records associated with 
the veteran's claims file.  Additionally, since the prior 
examination, additional evidence has been associated with the 
claims folder.  Accordingly, the Board finds that the veteran 
should be afforded another VA examination with respect to the 
etiology of the veteran's right and left knee osteoarthritis.  
The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Prior to arranging for the veteran to undergo VA examination, 
the RO should, as indicated above, attempt to obtain all 
outstanding treatment records from any source identified by 
the veteran.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

In view of the above, these matters are REMANDED to the RO, 
via the AMC, for the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA and that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claims.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159  
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
records/responses from each contacted 
entity have been associated with the 
claims (or a reasonable time period for 
the veteran's response has expired), the 
RO should arrange the veteran to undergo 
VA orthopedic examination at the 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.   

Based on examination, review of the 
record, and the veteran's assertions, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is, at least as likely 
as not, (i.e. is there at least a 50 
percent probability) that any currently 
diagnosed right and/or left knee 
disability is the result of disease or 
injury incurred or aggravated during 
active military service.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report. 

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) from the pertinent VA medical 
facility that informs the veteran of the 
date and time of the examination.   

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103 (West 2002), and any other 
applicable legal precedent. 

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for right knee 
osteoarthritis, left knee osteoarthritis 
and a pilonidal cyst in light of all 
pertinent evidence and legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO's 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.   

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



